Motion Denied and Order filed June 4, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00896-CV
                                  ____________

  QUNICY K.A. SINTIM AND SHIRLEY H. MILLS N/K/A SHIRLEY H.
                        SINTIM, Appellants

                                        V.

           MICHELE LARSON AND BRIAN LARSON, Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                     Trial Court Cause No. 2002-40624A

                                   ORDER

      Appellants’ motion for extension to file their brief is DENIED. Unless
appellants file a brief with this court on or before June 18, 2015, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM